.




Honorablomrm8terE8noook
arlmlml M8hiotAttomry
1Ecnhbohle      ) Tuarn
                                       opinion  IO* O-sllT
Dear   sir:                            uo,   whothor dord of trurt .x0-
                                        i    .OUta d’&l jo intlto mk la
                                                                    nd
                                             b ulk
                                                 to 808ur
                                                        b oo dii80uo d
                                             inr o fundlzlg
                                                       funlo en b o nd8
                                             ir rabjaot to tha 8t8mp tu
                                             lavlrd by m.9oM      v#n-
                                             an'8 Aanotatod oirii at&-
                                             atom.
                 In your.1rtt.r
                              of Tobruary 1, 1041, you request 0~
.opinionid       rrspon8r    to   th? foxlowfng-qwrtionr
              =Ulura a taint         8twk Land Bank, with a ohar-
          tar frorr the ?ua         Ondlt Adiaiai8tratianin Wa8hfng-
          ton, la reWn6lng          all Or ut  Of its bond8
          i8r~04 pursuant   to titr0.        P 8, 0. a6 aodo
          Annotated,  Motfo5   ul,           iTa8 8 no&gag.  aa   it*.       .
          nrlem$atr (e809ueU todoftmd            ameaoh
          Wet     to 804ura the now nortgagr or bond 188~0
          used 10 rriundthe old bond; am the new dead8
          of trwt   mubjoot to tho doowontuy or rtamp
          tg         rovldad for ln mtlola        TOM-t ltevlred
                ip    8t8tak8   for 1988     of   ar8 the mm. oxapt
              anau    thr tobra    6td.8 lompthg Joint st00k
              Lrnd Bank8 fra oort8la taxation by F'rdaral,
              stcrto,or xua101981 luthorlt~rrt=
            The fir8t paragraph in Sootion 1, Artlole 1047r, Vsr-
non*8 Annotated Civil Statotar, reeds as iollower
                   "(a) Exoept 81 herein otherwise provided
              there la hereby levied and asaeseed a tax of
              Ten (13$) <Cents on laoh Ona 3mdrsd ($130.20)
              3ollars or fiaotlotlthereof, over t?.eilrst TWO
      B..Ormb~O   MrE.8t.r     X..O..k,        D.6.    8



            Kuadrod ($8UU&O]         Dollar@,         on all   aotsm   and
            Oblf&#tfoM SOOuNd by Ohattal mrtgaag, deed
            Of t?USt,S*Ohada'S 1f.UOOrrtZaOt,TSmdOr'S
            lien, oonditlonal #al08 oontraot aad 8.U fnmtru-
            rYllt8Of 8 Sir2lar MtWO   WhiOh a?@ illad OT
            rooordrd in tha ofiio8 of tha Oat&y  dlerlc
            under the Rogfatratfonkwr of this State; pro-
            Vi&d that  110t8X Sbru be lrrlod On tnSt,tr\tmmt#
            uotarin6 an uaowt  of Two Rundrod (         Dgl-
_.   -'     'US, 0~.~888.’  UtU           the .ffOOtiT.
             th%S AOt, 8X0. t 88          hurlaaftw prowldid, no Sllsh
             ia#trUElWltSh pr ba          filedor rooordsd by aa
            Qoaat~    .Olork In thIr Stats until thors ham &on
            afax       to    SUOh   laatrwont         8tamg8   in 8ooordaaoo
            with thr prwidau           of this sootfwj prorIdlng
            furthu that should t.58iastrumsnt I ed In tha
             off100 of th6 Qounty Clerk br eeourltl of an
           'obll tlon,that ha8 pro;crtp pledged as saour-
            lty  ft a 8tata or'6tat88 other       than Tsua    tha'
             tax shall be br8.d u 0. the rramonabla oah val-
             ue of all prope%?tppPedger?In Texas In the pro-
            portion that    raid proputy in Tour bamrm to
             the total value of the proputy        8eourIng the ob-                _
          - llgatlon~ l   nb, prodding      rurther that, exosgt
             am to rmomla     o flton8loaa of loorurd       lntareet,
             tho protI8fm8    Of thla @artion #ha11 no t     lm1 7
             to Ia8trumsntr glten In renewal or lst~nri0nm
             of Inrtrmentm    thrrstoiorr stampad pnder      the pro-
             rimlone of fhl8 Aot or tha OM amandadhereby,
                                          t0   fMtTUWnt8        &to.    in   the
                                           of oblfeations whore
                                       .Of SOOUdty    Was ataqsd
             la 8OOOPf8nOS with this Act or the one amended
             hereby; prorldrd further that the tar levied in
             tbim Aot shall reply to only me instrument, the
             one4of the .Tcato8t denonfnatlon,vrhera xaveral
             Zn.;tlYKiPiitS
                          arc conte.-,poranncu31.:-exoalitetto
             3eoure one c311~aticz:   and ;?roride< fwt%er t&t
             when ouoe ot.a.-.peCes ~rcvlded her&x, an iwttti-
             zumt ray ba reaordsd in any number of oou~tles in
             ",h!sStat+ althcut s&x kin; sc stsq%S. This
             3eotir.ns%ll ntt 2yA: to lnst:5-.z:t,em&es, i:r
             o:!x,-obl.i~Lm?     tsken bf e I::bzhdl" of the V-
             nited btctrs or Ol'tile:tat? Of i0X3Sl Or ail::   s..r-
             porata agqoy       tr ioatrusctality              ol tkc Ynlted
             States, or of tho Stste of Tox6r In oarryirc cut
             a gowmueantal  purpose as expressed in an:'Act of
             the Oongreai ot the United Statea or OS the
                 Vn6u      tho        f8OtS whlrh pm         8UhB       uith8r       th8 tm8+
-    w-8artb~~urabthr.boalr~mdh~~~offrut
     ma~ui8i~ir~8~1U88~.ri~r~o~~~8
     Orthr dtSt@ dtrn#r      1%1@B@hd%bdth8                                  8~,",'8~
     t8%88ar,8~tbRfOSiart~UROllt8~68~
     VnftOd 6bt88
     8O&irr&tO
                      e Of the W8tr
                   ~S~atSt&~
                                                     Of 2-8,    but
                                                        orabohaltot
                                                                        =l
                                                                         ziOB                  18
     Uld fll~~t8liti              88.    l!WOr         f   tho drrd     ef   #mwS    JI.%!&%
     la your lotterI8 to ba reoorbodwIthoutbeIag atampod,It@
     axamptlonfram the t.axmurt be rouad llmowharo.
                 'tiOtiW         k;     ?ltlS    &8, 0.      8.   0.   A.,    nrd#    i8   fOlbW#:


_-



           I61 aad 781 a? thlw Oba tar. li8atrort~om     ax-
           loatoa to PadoralLand tank8, Or t0 :0%&t @to&
           l#adbuk~,    8dfmbukb8m&S        f88Ud U&Or th0
              OT181OUS St this Ob tW,   w     b8 d8m.d ud
           F 0111to ba lmtrumoa ts iti*@ Of the -8MOBt    Of
           the Ealtrd   8tmtaS. and 88 Suohth.7 aad the in-
           same derivedthrntra ahallba examptfraa Iodr
           lral, State,   mnalelpal, aad looaltaxation**
                   Seation810,Title18, U&.(I.A.,provided as follows:
                  *titerMay IL, 1953,ao jointatoak land
            benk shall Issueany tax-exempt bonds or zake
            any farm loam exoeyt au02 as are aeoosaary
            and incidl?ntaltc tk.ereilcanoin- Of existin?
            loans or bond issues or ti t.'.c sale Of an:;
            real estate now            owed     or   hereafter ao ulred
            by suob bank.”
                                                                           .   .




     Xn tho body of mar lattoz you 84d.m u tho hub
So rofundoawws l..uol  lmbr s8rtia.  all to as,  Tit10 18,
lJ*a.a.lr.
         thonby makin it ptla th4t tho sm. uu. fsn
lo ul
    twld. 4 8a sntla maindB o o tirml.lti th e llAlmfo r




08.0 of mlth We xusu aitt tel. .a4 rrut s,            86s V.8.
lea, 8s I. Bar SW that 1-t *tookl@M buk. or0 ro4ud
agon*loraa that ho pmtm1r at Boot1cam'at           ?um lm
bond.isso. br .u.hbraLol in.tmm.atd1t1.8.f fhr ear-
-nt     of the Unlt.4 8t.t.. .n& lx u p t
                                        Sraa tud1.n 1. v.116.
True thr.l.rym.48 b7 Artlol.7047 l 18 ln th. ut\lFo of .
p4.l.g.         tu      8.    ialioatd      lm th. rTy.r US.
l tu     8p n        th m lnstruuntr
                              sroud wh%eh..d?i?h~&.%
this e..ee ?Iowetor,    the budon of'th.tar umld b. . (L1w.t
.ao u m 8.14 bo~d.~~.lm..     tha r..ozbw of the dood of trust
..OW L      thu  1. aoo...ary to m    th. bod. ati.t tho .l.la.
4nd rl&lit.   OS innoaont~ur0h0.?...no0 ro6orarLand Bohk is.
Qroalua, 161 U.lr 8% QT t, #. Tos. Bo.tiam       slo quotd
dnm      pnswvrstha        Lraotor l   of thaw UMm~sretlmno~         or
raf u&l.       fn OIP 0pbhi11,     th0 4004 of tmut 0horild b0 l000pt0a
by tho olerkto k rooor4.dwithoutal.& stupod.




                                                      I./ 0lo.n 8. Iawi.
                                              ar
                                                          aam R. Lowi.
                                                             A..l.tlult
CRLIj.
                                 rm ill,1941
                         APpT(OvKD
                             /./   Gerald   C. Mann

                         ATTORNiDCSBCERAL
                                        Or TRW3